I concur in the opinion of Associate Justice Jones, that the appeal must be dismissed. Prior to the judgment of this Court on the former appeal in this case (60 S.C. 322, 38 S.E., 779), it seems to me the law in this State as to when the right of action accrued to a creditor to subject lands descended or devised to decedent's debts, was in a state of great uncertainty. The due administration of the law, I venture to think, would have been promoted, if the review of the authorities had led to the conclusion that the suit against the heir or devisee to subject lands could be brought at any time after the lapse of one year from death of decedent, with the right to the heir of devisee to require the administrator or executor to be made a party, to the end that he might be reimbursed from the personal estate, if any there should be. The statute of limitations would then have begun to run in favor of the heir or devisee and the executor or administrator at the same time.
This view of the rights of the parties was suggested by Chancellor Harper, in Vernon v. Valk, 2 Hill Ch., 259. It would have enabled the creditor to collect his debt with *Page 239 
greater facility and expedition, and the land of the devisee or heir would have been released within a fixed and reasonable time from the peril of suit to subject it to decedent's debts. Requiring the creditor to first exhaust the personal estate by suit against the personal representative before he can sue to have the land sold, subjects him to delay and the risk of the loss of this source of payment, arising from the possibility of alienation before suit by the devisee or heir; and the postponement of his right of action against the devisee or heir often leaves the title in uncertainty for many years. The Court was constrained, however, on the authority of adjudicated cases, to hold that the creditor's right of action to subject the lands does not accrue until there has been a return of nulla bona against the personal representative. That decision seems conclusive of the main question involved in this appeal.
The defendants allege they took and held possession of the land under the devise, and their taking and holding was in view of the law subjecting it to the right of creditors to have it sold for payment of testator's debts. The creditors' claim not having matured into a right of action until a return of nulla bona had been entered against the executor, there could be no possession adverse to the claim until that time. The rule that a life tenant cannot hold adversely to the remainderman is founded on the same principle, which is that there can be no adverse possession to defeat a right where the possession was begun in subordination to the right until a right of action has accrued.
It is, of course, manifest that the decision of this issue does not in any way affect the defense of laches by the creditor, which is to be passed on by the Circuit Judge.